Hill, C. J.
This-is a suit to recover damages for the “grossly negligent act” of the defendant company in creating- and maintaining a nuisance near the plaintiff’s home. No damage to person or property is alleged, and the action is one to recover damages for mental suffering and physical discomfort resulting from mere negligence. The case falls within the principle announced in Chapman v. Telegraph Co., 88 Ga. 763 (15 S. E. 901, 38 Am. St. 183, 17 L. R. A. 430), and Seifert v. Telegraph Co., 129 Ga. 181 (58 S. E. 699, 121 Am. St. 210), that damages, when the result of negligence alone,' unaccompanied by injury to the person or pecuniary loss, are not recoverable. The petition was properly dismissed on demurrer. See also Chattanooga etc. R. Co. v. Liddell, 85 Ga. 482 (11 S. E. 853, 21 Am. St. 169) ; Central Ry. Co. v. Almand, 116 Ga. 780 (43 S. E. 67), and So. Ry. Co. v. Davis, 132 Ga. 812.

Judgment affirmed.

Action for damages; from city court of Floyd county — W. J. Nunnally, judge pro liac vice. September 13, 1910.
Eubanks & Mebane, for plaintiff!
Maddox, McOamy & Shumate, for defendant.